Name: Commission Regulation (EEC) No 582/84 of 6 March 1984 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 7. 3 . 84 Official Journal of the European Communities No L 65/5 COMMISSION REGULATION (EEC) No 582/84 of 6 March 1984 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands in waters of ICES division VII h to k by vessels flying the flag of the Netherlands have reached, by the beginning of March 1984, the quota allocated for 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES,/ Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 1 0 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3) provides for sole quotas for 1984 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated by the Netherlands to the Commission, catches of sole HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in waters of ICES division VII h to k by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1984. Fishing for sole in waters of ICES division VII h to k by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of sole fished in this division by the abovementioned vessels after the date of entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission 0 OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 37, 8 . 2. 1984, p. 1 .